DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 14 July 2022 has been entered. Claims 1-4 and 8 have been amended. No claims have been cancelled. Claims 15-16 have been added. Claims 1-16 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mototsuji (US 2021/0341123 A1).
Regarding claim 1, Mototsuji discloses a lamp for a vehicle (Figs. 31-37) comprising: a light emitting unit (3020A-3020C) for generating light (as shown in Figs. 32); and an optical unit (3040A-3040C) for forming a predetermined light irradiation pattern by outputting the light incident from the light emitting unit (3020A-3020C) through a plurality of optical modules (3040A-3040C; as shown in Figs. 31-37) each including an incident lens (3042A-3042C) and an output lens (3044A-3044C), wherein the light emitting unit (3020A-3020C) comprises: one light source unit (32 collectively for 3020A-3020C defines one light source unit comprised of three light sources); and a plurality of reflectors (34, collectively for 3020A-3020C) arranged in a left-right direction (as shown in Fig. 32, i.e. in a direction along the y-axis in Fig. 32) to allow the light generated from the one light source unit to be reflected to the optical unit (as shown in Fig. 32), wherein the light from the one light source unit is incident to and reflected by the plurality of reflectors (as shown in Figs. 31-37), and wherein the optical unit (3040A-3040C) comprises: a plurality of areas (3040A-3040C) for outputting the light incident from the plurality of reflectors (as shown in Figs. 31-37).
Regarding claim 2, Mototsuji discloses (Figs. 31-37) each of the plurality of reflectors (34, collectively for 3020A-3020C) reflects the light generated from the one light source unit (32 positioned on 36, collectively for 3020A-3020C) to become parallel light (as shown in Fig. 32).
Regarding claim 5, Mototsuji discloses (Figs. 31-37) an optical module (3040A or 3040B, or 3040C) among the plurality of optical modules (3040A-3040C) included in the plurality of areas (as shown in Figs. 32-33) outputs the light in a direction parallel to a direction in which the light is reflected by a corresponding reflector among the plurality of reflectors (as shown in Figs. 32-33, the optical module 3040A, or 3040B or 3040C outputs light in a direction parallel to the direction in which light is reflected by a corresponding reflector 34a, 34b, or 34c).
Regarding claim 6, Mototsuji discloses (Figs. 31-37) incident lenses of at least some of the plurality of optical modules (3040A-3040C) included in the plurality of areas have focal points formed at different positions (as shown in Fig. 35).
Regarding claim 7, Mototsuji discloses (Figs. 31-37) the plurality of areas are arranged in the left-right direction (along the y-axis shown in Fig. 32) in accordance with an arrangement direction of the plurality of reflectors (as shown in Fig. 32).
Regarding claim 8, Mototsuji discloses (Figs. 31-37) light outputted from an area (3040A, and/or the emission surface of 34 or 34a corresponding to 3040A) closest to the one light source unit (32 positioned on 36, collectively for 3020A-3020C) among the plurality of areas (3040A-3040C, and/or the surface of 34 or 34a corresponding to 3040A) is irradiated farthest from the vehicle (each of 3040A-3040C are closest to the light source unit, for which light output through area 3040A travels farthest from the vehicle, and/or the emission surface of 34 or 34a corresponding to 3040A is closer to said light source unit than 3040A-3040C, for which light emitted therefrom travels farthest from the vehicle).
Regarding claim 9, Mototsuji discloses (Figs. 31-37) shapes of at least one of the incident lens or the output lens of at least some of the plurality of optical modules included in the plurality of areas are different in at least one direction with respect to a reference line (as described in paragraphs [0361]-[0382], i.e. the curvatures varies between lenses of the incident or output lenses, thereby forming a smaller spherical shape from other lenses in at least one direction with respect to a reference line).
Regarding claim 10, Mototsuji discloses (Figs. 31-37) each of the plurality of optical modules (3040A-3040C) further comprises a shield (3050) disposed between the incident lens and the output lens to obstruct at least some of the light incident to the incident lens from being transmitted to the output lens (as shown in Figs. 31-37 and as described in paragraphs [0358]-[0399]).
Regarding claim 11, Mototsuji discloses (Figs. 31-37) a first incident lens (an incident lens of one of 3042A-3042C) of a first optical module (3040A-3040C) included in one of the plurality of areas (3040A-3040C) has a focal point formed at a different position in a front-rear direction (the x-axis direction in Figs. 34-35) with respect to the shield (3050) than a second incident lens of a second optical module included in another of the plurality of areas (as shown in Figs. 34 and 35).
Regarding claim 12, Mototsuji discloses (Figs. 31-37) the first incident lens (the incident lens of one of 3042A-3042C) of the first optical module (3040C) that irradiates the light at a closer distance from the vehicle than the second optical module (3040A) that irradiates the light at a farther distance from the vehicle has the focal point formed at a position having a greater distance forward with respect to the shield (3050) than the second incident lens (as shown in Figs. 34-35).
Regarding claim 13, Mototsuji discloses (Figs. 31-37) the shield (3050) included in each of the plurality of optical modules (3040A-3040C) comprises: a blocking area (3050) to obstruct the at least some of the light (as shown in Fig. 36); and a transmission area (3050a) to transmit at least some of a remainder of the light (as shown in Fig. 36).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (US 2004/0136196 A1).
Regarding claim 1, Akiyama discloses a lamp for a vehicle (Fig. 19) comprising: a light emitting unit (500 and 510) for generating light (as shown in Fig. 19); and an optical unit (300 or 300 and 400) for forming a predetermined light irradiation pattern (the predetermined light irradiation produced by the device of Fig. 19, as shown in Fig. 19) by outputting the light incident from the light emitting unit (500 and 510) through a plurality of optical modules (310 and 320, or 310, 320, and/or 400) each including an incident lens (310 or 320) and an output lens (320 or 400), wherein the light emitting unit comprises: one light source unit (the light sources 501, collectively, which forms light sources of one light source unit comprising the plurality of light sources 501); and a plurality of reflectors (600) arranged in a left-right direction to allow the light generated from the one light source unit to be reflected to the optical unit (as shown in Fig. 19), wherein the light from the one light source unit is incident to and reflected by the plurality of reflectors (as shown in Fig. 19), and wherein the optical unit comprises: a plurality of areas for outputting the light incident from the plurality of reflectors (the plurality of areas associated with 310 and 320, as shown in Fig. 19).
Regarding claim 2, Akiyama discloses (Fig. 19) each of the plurality of reflectors (600) reflects the light generated from the one light source unit to become parallel light (as shown in Fig. 19).
Regarding claim 5, Akiyama discloses (Fig. 19) an optical module among the plurality of optical modules included in the plurality of areas outputs the light in a direction parallel to a direction in which the light is reflected by a corresponding reflector among the plurality of reflectors (as shown in Fig. 19).
Regarding claim 7, Akiyama discloses (Fig. 19) the plurality of areas are arranged in the left-right direction in accordance with an arrangement direction of the plurality of reflectors (as shown in Fig. 19).
Regarding claim 8, Akiyama discloses (Fig. 19) light outputted from an area closest to the one light source unit among the plurality of areas is irradiated farthest from the vehicle (the emission from the device of Fig. 19 is uniform, as noted in paragraph [0128], thus, light outputted from an area closest to the one light source unit among the plurality of areas is irradiated farthest from the vehicle).
Regarding claim 9, Akiyama discloses (Fig. 19) shapes of at least one of the incident lens (310 or 320) or the output lens (320 or 400) of at least some of the plurality of optical modules included in the plurality of areas are different in at least one direction with respect to a reference line (as shown in Fig. 19).
Regarding claim 15, Akiyama discloses (Fig. 19) an optical axis of the one light source unit (an optical axis of the light source unit formed by an optical axis of one of said light sources 501 of said light source unit unit) and an optical axis of the optical unit (an optical axis parallel to the light emission direction of LR shown in Fig. 19) are substantially perpendicular to each other (as shown in Fig. 19).

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoss (US 1,618,010 A).
Regarding claim 1, Hoss discloses a lamp for a vehicle (Fig. 1) comprising: a light emitting unit (13) for generating light (as shown in Fig. 1); and an optical unit (16, 17) for forming a predetermined light irradiation pattern (a predetermined light irradiation pattern output by the device of Fig. 1) by outputting the light incident from the light emitting unit (13) through a plurality of optical modules (16 and 17) each including an incident lens (the incident surface of 17) and an output lens (the output surface of 17), wherein the light emitting unit comprises: one light source unit (13); and a plurality of reflectors (15) arranged in a left-right direction to allow the light generated from the one light source unit to be reflected to the optical unit (as shown in Fig. 1), wherein the light from the one light source unit is incident to and reflected by the plurality of reflectors (as shown in Fig. 1), and wherein the optical unit (16, 17) comprises: a plurality of areas for outputting the light incident from the plurality of reflectors (as shown in Fig. 1). 
Regarding claim 2, Hoss discloses (Fig. 1) each of the plurality of reflectors (15) reflects the light generated from the one light source unit to become parallel light (as shown in Fig. 1).  
Regarding claim 3, Hoss discloses (Fig. 1) reflection directions of lights reflected by the plurality of reflectors (15) have different inclination angles with respect to a horizontal direction (a horizontal direction extending from left to right, as shown in Fig. 1).  
Regarding claim 4, Hoss discloses (Fig. 1) a first light (a first light irradiated through a top of the device of Fig. 1) that is irradiated farther from the vehicle than a second light (a second light irradiated from a bottom of the device of Fig. 1) among the lights reflected by the plurality of reflectors forms an angle with respect to the horizontal direction smaller than an angle formed by the second light (as shown in Fig. 1).
Regarding claim 5, Hoss discloses (Fig. 1) an optical module (the optical module at the top of the device in Fig. 1) among the plurality of optical modules included in the plurality of areas outputs the light in a direction parallel to a direction in which the light is reflected by a corresponding reflector among the plurality of reflectors (as shown in Fig. 1).
Regarding claim 7, Hoss discloses (Fig. 1) the plurality of areas are arranged in the left-right direction in accordance with an arrangement direction of the plurality of reflectors (as shown in Fig. 1).
Regarding claim 8, Hoss discloses (Fig. 1) light outputted from an area closest to the one light source unit (13) among the plurality of areas is irradiated farthest from the vehicle (as shown in Fig. 1).
Regarding claim 9, Hoss discloses (Fig. 1) shapes of at least one of the incident lens (input surface of 17 corresponding to a given 16) or the output lens (output surface of 17 corresponding to a given 16) of at least some of the plurality of optical modules (the plurality of 16 and 17 corresponding to respective elements 16) included in the plurality of areas are different in at least one direction with respect to a reference line (as shown in Fig. 3).
Regarding claim 15, Hoss discloses (Fig. 1) an optical axis of the one light source unit and an optical axis of the optical unit are substantially perpendicular to each other (as shown in Fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mototsuji.
Regarding claim 14, Mototsuji does not explicitly teach that the transmission area of a first shield included in a first optical module allowing the light to be irradiated at a closer distance from the vehicle than a second optical module allowing the light to be irradiated at a farther distance from the vehicle is larger than the transmission area of a second shied included in the second optical module.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mototsuji and formed the transmission area of a first shield included in a first optical module allowing the light to be irradiated at a closer distance from the vehicle than a second optical module allowing the light to be irradiated at a farther distance from the vehicle is larger than the transmission area of a second shied included in the second optical module, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  In the instant case, one skilled in the art would have been motivated to yield the predictable result of improving the performance and/or longevity of the device (i.e. by providing smaller apertures to the optical module 3040A in which light travels further from the vehicle, as the focal point is positioned roughly at the shield 3050, so as to reduce the amount of sunlight that, or the size of the aperture for which sunlight, can enter the vehicle, thus reducing UV damage to the components therein); and/or improve the sharpness of the beam pattern (i.e. by providing a smaller aperture for 3040A, as the focal point is already positioning in the vicinity of the shield 3050, and thus, a larger opening is unnecessary as compared to the function of modules 3040B and 3040C); and/or improve, or otherwise increase, the utility and/or the marketability of the device (i.e. by providing different shapes to some or a plurality of shields 3050 of either of 3040A-3040C, so as to provide different images and/or indicating functions to the headlamp, e.g. see the pertinent prior art noted in the conclusion section below, as well as Fig. 19, 23, and 25 of Mototsuji).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the prior art of record does not teach, or merely suggest, “…wherein the one light source unit generates the light in a relatively upward direction with respect to a horizontal direction, and the plurality of reflectors reflect the light in a relatively downward direction with respect to the horizontal direction to allow reflected lights to form a plurality of pattern images on a road surface around the vehicle, and wherein light outputted through an area closest to the one light source unit among the plurality of areas of the optical unit is projected on the road surface to form a pattern image that is projected farthest from the vehicle among the plurality of pattern images…,” as recited in combination with all of the limitations of claim 1 upon which claim 16 depends.

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Mototsuji failed to disclose “…one light source unit…. wherein the light from the one light source unit is incident to and reflected by the plurality of reflectors…,” pages 5-6 of the above-cited remarks, the Examiner respectfully disagrees. The Applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, “one light source unit” does not imply “one light source.” Thus, the identified light source unit of Mototsuji reasonably forms one light source unit, which comprises plural light sources thereon. Therefore, Mototsuji reasonably discloses the above-cited claim limitations. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875